TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00428-CV


Charlie Ray Taylor, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-07-001046, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Charlie Ray Taylor has filed an affidavit of indigence and a request for the preparation
of the court reporter's record without advance payment of costs.  We have forwarded these pleadings
to the trial court.
		We hereby abate this appeal so that the trial court may consider the affidavit of
indigence and Taylor's request to have the record prepared without advance payment of costs under
both Texas Rule of Appellate Procedure 20.1 and Texas Civil Practice and Remedies Code
Annotated section 13.003 (West 2002).
		The deadline for filing contests to the affidavit of indigence is October 13, 2008. 
The remaining deadlines will conform to the procedures outlined in Texas Rule of Appellate
Procedure 20.1.
		This appeal will be reinstated when this Court receives a supplemental clerk's record
containing any documents relevant to any contest to the affidavit as well as the trial court's ruling
on the affidavit and whether Taylor is entitled to a free reporter's record.  See Tex. Civ. Prac. &
Rem. Code Ann. § 13.003; Tex. R. App. P. 20.1.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Abated
Filed:   October 1, 2008